
	
		II
		Calendar No. 789
		110th CONGRESS
		2d Session
		S. 1281
		[Report No. 110–357]
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Thomas (for himself
			 and Mr. Barrasso) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  certain rivers and streams of the headwaters of the Snake River System as
		  additions to the National Wild and Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the
			 Snake Headwaters Legacy Act of
			 2007.
		2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)the headwaters of
			 the Snake River System in northwest Wyoming feature some of the cleanest
			 sources of freshwater, healthiest native trout fisheries, and most intact
			 rivers and streams in the lower 48 States;
				(2)the rivers and
			 streams of the headwaters of the Snake River System—
					(A)provide
			 unparalleled fishing, hunting, boating, and other recreational activities
			 for—
						(i)local residents;
			 and
						(ii)millions of
			 visitors from around the world; and
						(B)are national
			 treasures;
					(3)each year,
			 recreational activities on the rivers and streams of the headwaters of the
			 Snake River System generate millions of dollars for the economies of—
					(A)Teton County,
			 Wyoming;
					(B)Lincoln County,
			 Wyoming; and
					(C)Sublette County,
			 Wyoming;
					(4)to ensure that
			 future generations of citizens of the United States enjoy the benefits of the
			 rivers and streams of the headwaters of the Snake River System, Congress should
			 apply the protections provided by the Wild and Scenic Rivers Act (16 U.S.C.
			 1271 et seq.) to those rivers and streams; and
				(5)the designation of
			 the rivers and streams of the headwaters of the Snake River System under the
			 Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) will signify to the
			 citizens of the United States the importance of maintaining the outstanding and
			 remarkable qualities of the Snake River System while—
					(A)preserving public
			 access to those rivers and streams;
					(B)respecting private
			 property rights (including existing water rights); and
					(C)continuing to
			 allow traditional uses of the rivers and streams, including—
						(i)fishing;
						(ii)hunting;
						(iii)camping;
						(iv)the use of
			 all-terrain vehicles;
						(v)boating;
						(vi)snowmobiling;
						(vii)outfitting;
			 and
						(viii)livestock
			 grazing.
						(b)PurposesThe
			 purposes of this Act are—
				(1)to protect for
			 current and future generations of citizens of the United States the remarkable
			 scenic, natural, wildlife, fishery, recreational, scientific, historic, and
			 ecological values of the rivers and streams of the headwaters of the Snake
			 River System; and
				(2)to designate 442.5
			 miles of the rivers and streams of the headwaters of the Snake River System as
			 additions to the National Wild and Scenic Rivers System.
				3.DefinitionsIn this Act:
			(1)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 each river segment described in paragraph (170) of section 3(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(4)) that is not
			 located in the Grand Teton National Park; and
				(B)the Secretary of
			 the Interior, with respect to each river segment described in paragraph (170)
			 of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added
			 by section 4(4)) that is located in the Grand Teton National Park.
				(2)StateThe
			 term State means the State of Wyoming.
			4.Wild and scenic
			 river designations, Snake River SystemSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
			(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
			(2)by designating the
			 undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
			(3)by designating the
			 undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
			(4)by adding at the
			 end the following:
				
					(170)Wild and
				scenic river designations, Snake River SystemThe following
				segments of the Snake River System, in the State of Wyoming:
						(A)Bailey
				creekThe 7-mile segment of Bailey Creek, from the divide with
				the Little Greys River north to its confluence with the Snake River, as a wild
				river.
						(B)Blackrock
				creekThe 22-mile segment from its source to the Bridger-Teton
				National Forest boundary, as a scenic river.
						(C)Buffalo Fork of
				the Snake RiverThe portions of the Buffalo Fork of the Snake
				River, consisting of—
							(i)the 55-mile
				segment consisting of the North Fork, the Soda Fork, and the South Fork,
				upstream from Turpin Meadows, as a wild river;
							(ii)the 14-mile
				segment from Turpin Meadows to the upstream boundary of Grand Teton National
				Park, as a scenic river; and
							(iii)the 7.7-mile
				segment from the upstream boundary of Grand Teton National Park to its
				confluence with the Snake River, as a scenic river.
							(D)Cliff
				CreekThe portions of Cliff Creek, consisting of—
							(i)the 9-mile segment
				from its source to Cliff Creek Falls trailhead, as a wild river; and
							(ii)the lower 8-mile
				segment to the confluence of the Hoback River, as a scenic river.
							(E)Crystal
				CreekThe portions of Crystal Creek, consisting of—
							(i)the 14-mile
				segment from its source to the Gros Ventre Wilderness boundary, as a wild
				river; and
							(ii)the 5-mile
				segment from the Gros Ventre Wilderness boundary to its confluence with the
				Gros Ventre River, as a scenic river.
							(F)Granite
				CreekThe portions of Granite Creek, consisting of—
							(i)the 12-mile
				segment from its source to the end of Granite Creek Road, as a wild river;
				and
							(ii)the 10.5-mile
				segment from Granite Hot Springs to its confluence with the Hoback River, as a
				scenic river.
							(G)Gros Ventre
				RiverThe portions of the Gros Ventre River, consisting
				of—
							(i)the 16.5-mile
				segment from its source to Darwin Ranch, as a wild river;
							(ii)the 39-mile
				segment from Darwin Ranch to the upstream boundary of Grand Teton National
				Park, excluding the section along Lower Slide Lake, as a scenic river;
				and
							(iii)the 10.8-mile
				segment flowing across the southern boundary of Grand Teton National Park to
				the Highway 89 bridge, as a scenic river.
							(H)Hoback
				RiverThe portions of the Hoback River, consisting of—
							(i)the 7.5-mile
				segment from its source to the end of Forest Road 30710, as a wild river;
				and
							(ii)the 17-mile
				segment from the mouth of Cliff Creek to its confluence with the Snake River,
				as a recreational river.
							(I)Lewis
				RiverThe portions of the Lewis River, consisting of—
							(i)the 5-mile segment
				from Shoshone Lake to Lewis Lake, as a wild river; and
							(ii)the 12-mile
				segment from the outlet of Lewis Lake to its confluence with the Snake River,
				as a scenic river.
							(J)Pacific
				CreekThe portions of Pacific Creek, consisting of—
							(i)the 22.5-mile
				segment from its source to the Teton Wilderness boundary, as a wild river;
				and
							(ii)the 11-mile
				segment from the Wilderness boundary to its confluence with the Snake River, as
				a scenic river.
							(K)Shoal
				CreekThe 17-mile segment from its source to its confluence with
				the Hoback River, as a wild river.
						(L)Snake
				RiverThe portions of the Snake River, consisting of—
							(i)the 47-mile
				segment from its source to Jackson Lake, as a wild river;
							(ii)the 24.8-mile
				segment from 1 mile downstream of Jackson Lake Dam to 1 mile downstream of the
				Teton Park Road bridge at Moose, Wyoming, as a scenic river; and
							(iii)the 20-mile
				segment from the mouth of the Hoback River to Palisades Reservoir, as a
				recreational river.
							(M)Willow
				CreekThe 21-mile segment from its source to its confluence with
				the Hoback River, as a wild river.
						(N)Wolf
				CreekThe 7-mile segment from its source to its confluence with
				the Snake River, as a wild
				river.
						.
			5.Management
			(a)In
			 generalEach river segment
			 described in paragraph (170) of section 3(a) of the Wild and Scenic Rivers Act
			 (16 U.S.C. 1274(a)) (as added by section 4(4)) shall be managed by the
			 Secretary concerned.
			(b)Management
			 planNot later than 3 years after the date of enactment of this
			 Act, the Secretary concerned shall develop a management plan for each river
			 segment described in paragraph (170) of section 3(a) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(4)) that is located in an
			 area under the jurisdiction of the Secretary concerned.
			(c)Federal reserved
			 water right
				(1)In
			 generalSubject to paragraph
			 (2), in accordance with the laws (including regulations) of the State, the
			 Secretary concerned shall apply for the quantification of the water right
			 reserved by each river segment described in paragraph (170) of section 3(a) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(4))
			 that is located in an area under the jurisdiction of the Secretary
			 concerned.
				(2)RequirementsNotwithstanding any law (including a
			 regulation) of the State relating to the granting or exercising of any water
			 right, each river segment that is the subject of an application under paragraph
			 (1) shall—
					(A)be designated for a beneficial use;
			 and
					(B)have a priority
			 date that is the date of enactment of this Act.
					6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)$350,000 to develop a management plan for
			 each river segment described in paragraph (170) of section 3(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(4)) that is
			 located in the Bridger-Teton National Forest; and
			(2)$250,000 to
			 develop a management plan for each river segment described in paragraph (170)
			 of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added
			 by section 4(4)) that is located in Grand Teton National Park.
			
	
		1.Short titleThis Act may be cited as the
			 Craig Thomas Snake Headwaters Legacy
			 Act of 2008.
		2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)the headwaters of the
			 Snake River System in northwest Wyoming feature some of the cleanest sources of
			 freshwater, healthiest native trout fisheries, and most intact rivers and
			 streams in the lower 48 States;
				(2)the rivers and streams of
			 the headwaters of the Snake River System—
					(A)provide unparalleled
			 fishing, hunting, boating, and other recreational activities for—
						(i)local residents;
			 and
						(ii)millions of visitors
			 from around the world; and
						(B)are national
			 treasures;
					(3)each year, recreational
			 activities on the rivers and streams of the headwaters of the Snake River
			 System generate millions of dollars for the economies of—
					(A)Teton County, Wyoming;
			 and
					(B)Lincoln County,
			 Wyoming;
					(4)to ensure that future
			 generations of citizens of the United States enjoy the benefits of the rivers
			 and streams of the headwaters of the Snake River System, Congress should apply
			 the protections provided by the Wild and Scenic Rivers Act (16 U.S.C. 1271 et
			 seq.) to those rivers and streams; and
				(5)the designation of the
			 rivers and streams of the headwaters of the Snake River System under the Wild
			 and Scenic Rivers Act (16 U.S.C. 1271 et seq.) will signify to the citizens of
			 the United States the importance of maintaining the outstanding and remarkable
			 qualities of the Snake River System while—
					(A)preserving public access
			 to those rivers and streams;
					(B)respecting private
			 property rights (including existing water rights); and
					(C)continuing to allow
			 historic uses of the rivers and streams.
					(b)PurposesThe purposes of this Act are—
				(1)to protect for current
			 and future generations of citizens of the United States the outstandingly
			 remarkable scenic, natural, wildlife, fishery, recreational, scientific,
			 historic, and ecological values of the rivers and streams of the headwaters of
			 the Snake River System, while continuing to deliver water and operate and
			 maintain valuable irrigation water infrastructure; and
				(2)to designate
			 approximately 387.7 miles of the rivers and streams of the headwaters of the
			 Snake River System as additions to the National Wild and Scenic Rivers
			 System.
				3.DefinitionsIn this Act:
			(1)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 each river segment described in paragraph (170) of section 3(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(4)) that is not
			 located in—
					(i)Grand Teton National
			 Park;
					(ii)Yellowstone National
			 Park;
					(iii)the John D.
			 Rockefeller, Jr. Memorial Parkway; or
					(iv)the National Elk Refuge;
			 and
					(B)the Secretary of the
			 Interior, with respect to each river segment described in paragraph (170) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by
			 section 4(4)) that is located in—
					(i)Grand Teton National
			 Park;
					(ii)Yellowstone National
			 Park;
					(iii)the John D.
			 Rockefeller, Jr. Memorial Parkway; or
					(iv)the National Elk
			 Refuge.
					(2)StateThe
			 term State means the State of Wyoming.
			4.Wild and scenic river
			 designations, Snake River SystemSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
			(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
			(2)by designating the
			 undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
			(3)by designating the
			 undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
			(4)by adding at the end the
			 following:
				
					(170)Wild and scenic river
				designations, Snake River SystemThe following segments of the
				Snake River System, in the State of Wyoming:
						(A)Bailey
				creekThe 7-mile segment of Bailey Creek, from the divide with
				the Little Greys River north to its confluence with the Snake River, as a wild
				river.
						(B)Blackrock
				creekThe 22-mile segment from its source to the Bridger-Teton
				National Forest boundary, as a scenic river.
						(C)Buffalo Fork of the
				Snake RiverThe portions of the Buffalo Fork of the Snake River,
				consisting of—
							(i)the 55-mile segment
				consisting of the North Fork, the Soda Fork, and the South Fork, upstream from
				Turpin Meadows, as a wild river;
							(ii)the 14-mile segment from
				Turpin Meadows to the upstream boundary of Grand Teton National Park, as a
				scenic river; and
							(iii)the 7.7-mile segment
				from the upstream boundary of Grand Teton National Park to its confluence with
				the Snake River, as a scenic river.
							(D)Crystal
				CreekThe portions of Crystal Creek, consisting of—
							(i)the 14-mile segment from
				its source to the Gros Ventre Wilderness boundary, as a wild river; and
							(ii)the 5-mile segment from
				the Gros Ventre Wilderness boundary to its confluence with the Gros Ventre
				River, as a scenic river.
							(E)Granite
				CreekThe portions of Granite Creek, consisting of—
							(i)the 12-mile segment from
				its source to the end of Granite Creek Road, as a wild river; and
							(ii)the 9.5-mile segment
				from Granite Hot Springs to the point 1 mile upstream from its confluence with
				the Hoback River, as a scenic river.
							(F)Gros Ventre
				RiverThe portions of the Gros Ventre River, consisting
				of—
							(i)the 16.5-mile segment
				from its source to Darwin Ranch, as a wild river;
							(ii)the 39-mile segment from
				Darwin Ranch to the upstream boundary of Grand Teton National Park, excluding
				the section along Lower Slide Lake, as a scenic river; and
							(iii)the 3.3-mile segment
				flowing across the southern boundary of Grand Teton National Park to the
				Highlands Drive Loop Bridge, as a scenic river.
							(G)Hoback
				riverThe 10-mile segment from the point 10 miles upstream from
				its confluence with the Snake River to its confluence with the Snake River, as
				a recreational river.
						(H)Lewis
				RiverThe portions of the Lewis River, consisting of—
							(i)the 5-mile segment from
				Shoshone Lake to Lewis Lake, as a wild river; and
							(ii)the 12-mile segment from
				the outlet of Lewis Lake to its confluence with the Snake River, as a scenic
				river.
							(I)Pacific
				CreekThe portions of Pacific Creek, consisting of—
							(i)the 22.5-mile segment
				from its source to the Teton Wilderness boundary, as a wild river; and
							(ii)the 11-mile segment from
				the Wilderness boundary to its confluence with the Snake River, as a scenic
				river.
							(J)Shoal
				creekThe 8-mile segment from its source to the point 8 miles
				downstream from its source, as a wild river.
						(K)Snake
				RiverThe portions of the Snake River, consisting of—
							(i)the 47-mile segment from
				its source to Jackson Lake, as a wild river;
							(ii)the 24.8-mile segment
				from 1 mile downstream of Jackson Lake Dam to 1 mile downstream of the Teton
				Park Road bridge at Moose, Wyoming, as a scenic river; and
							(iii)the 19-mile segment
				from the mouth of the Hoback River to the point 1 mile upstream from the
				Highway 89 bridge at Alpine Junction, as a recreational river, the boundary of
				the western edge of the corridor for the portion of the segment extending from
				the point 3.3 miles downstream of the mouth of the Hoback River to the point 4
				miles downstream of the mouth of the Hoback River being the ordinary high water
				mark.
							(L)Willow
				creekThe 16.2-mile segment from the point 16.2 miles upstream
				from its confluence with the Hoback River to its confluence with the Hoback
				River, as a wild river.
						(M)Wolf
				CreekThe 7-mile segment from its source to its confluence with
				the Snake River, as a wild
				river.
						.
			5.Management
			(a)In
			 generalEach river segment
			 described in paragraph (170) of section 3(a) of the Wild and Scenic Rivers Act
			 (16 U.S.C. 1274(a)) (as added by section 4(4)) shall be managed by the
			 Secretary concerned.
			(b)Management
			 plan
				(1)In
			 generalIn accordance with paragraph (2), not later than 3 years
			 after the date of enactment of this Act, the Secretary concerned shall develop
			 a management plan for each river segment described in paragraph (170) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by
			 section 4(4)) that is located in an area under the jurisdiction of the
			 Secretary concerned.
				(2)Required
			 componentEach management plan developed by the Secretary
			 concerned under paragraph (1) shall contain, with respect to the river segment
			 that is the subject of the plan, a section that contains an analysis and
			 description of the availability and compatibility of future development with
			 the wild and scenic character of the river segment (with particular emphasis on
			 each river segment that contains 1 or more parcels of private land).
				(c)Quantification of Water
			 Rights Reserved by River Segments
				(1)The Secretary concerned
			 shall apply for the quantification of the water rights reserved by each river
			 segment designated by this Act in accordance with the procedural requirements
			 of the laws of the State of Wyoming.
				(2)For the purpose of the
			 quantification of water rights under this subsection, with respect to each Wild
			 and Scenic River segment designated by this Act—
					(A)the purposes for which
			 the segments are designated, as set forth in this Act, are declared to be
			 beneficial uses; and
					(B)the priority date of such
			 right shall be the date of enactment of this Act.
					(d)Stream
			 gaugesConsistent with the Wild and Scenic Rivers Act (16 U.S.C.
			 1271 et seq.), the Secretary may carry out activities at United States
			 Geological Survey stream gauges that are located on the Snake River (including
			 tributaries of the Snake River), including flow measurements and operation,
			 maintenance, and replacement.
			(e)Consent of property
			 ownerNo property or interest in property located within the
			 boundaries of any river segment described in paragraph (170) of section 3(a) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 4(4))
			 may be acquired by the Secretary without the consent of the owner of the
			 property or interest in property.
			(f)Effect of
			 designations
				(1)In
			 generalNothing in this Act affects valid existing rights,
			 including—
					(A)all interstate water
			 compacts in existence on the date of enactment of this Act (including full
			 development of any apportionment made in accordance with the compacts);
					(B)water rights in the
			 States of Idaho and Wyoming; and
					(C)water rights held by the
			 United States.
					(2)Jackson Lake; Jackson
			 Lake DamNothing in this Act shall affect the management and
			 operation of Jackson Lake or Jackson Lake Dam.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
